Citation Nr: 0302099	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected postoperative residuals, herniated disc, L5-S1, 
left, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1990 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in September 2000.  

In a May 2001 rating decision, the RO assigned a 100 percent 
rating for the service-connected lower back disability, 
effective from November 2000, through December 2000, based on 
surgical or other treatment necessitating convalescence.  
38 C.F.R. § 4.30 (2002).  In the same rating decision, the RO 
also increased the service-connected lower back disability to 
40 percent, effective October 24, 2000.  A personal hearing 
was conducted at the RO in April 2001.  


FINDINGS OF FACT

1.  Prior to October 24, 2000, the veteran's service-
connected postoperative residuals, herniated disc, L5-S1, 
left, was manifested by subjective complaints of chronic pain 
with objective findings of protrusions of the disc at L4-5, 
L5-S1 on the left and some displacement of the appropriate 
nerve root more nearly approximating moderate intervertebral 
disc syndrome with recurring attacks.

2.  From October 24, 2000, the veteran's service-connected 
postoperative residuals, herniated disc, L5-S1, left, has 
been manifested by subjective complaints of chronic pain, and 
muscle spasms and tingling in his left foot and buttocks more 
nearly approximating pronounced intervertebral disc syndrome, 
with neurological findings appropriate to site of diseased 
disc, with little intermittent.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 20 
percent, but no higher, prior to October 24, 2000, for the 
veteran's service-connected postoperative residuals, 
herniated disc, L5-S1, left, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.71a, and Code 5293 (2002).

2.  The criteria for entitlement to a disability rating of 60 
percent for the veteran's service-connected postoperative 
residuals, herniated disc, L5-S1, left, from October 24, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, and 
Code 5293 (2002).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an October 2002 letter, the veteran was 
effectively furnished notice types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports in 
February 1999 and June 2001, and private medical records.  As 
the record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lower back disability 
warrants assignment of a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
lower back disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected lower back disability has 
been rated by the RO under the provisions of Diagnostic Code 
5293.  Under this regulatory provision, mild disability 
warrants a 10 percent rating and moderate; recurring attacks 
warrants a 20 percent rating.  A 40 percent rating is 
warranted when there are severe; recurring attacks, with 
intermittent relief.  A 60 percent rating is when pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In a precedent 
opinion, VA's General Counsel held that disabilities rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 involve 
limitation of motion which warrants consideration based on 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  VAOPGCPREC 36-97. 

In the March 1999 rating decision from which the present 
appeal arises, the RO assigned a 10 percent rating for the 
veteran's low back disability.  However, in subsequent May 
2001 rating decision, the RO increased the rating to 40 
percent, effective October 24, 2000.  Therefore, the Board 
must consider whether a rating in excess of 10 percent is 
warranted prior to October 24, 2000, and whether a rating in 
excess of 40 percent is warranted thereafter.  

Prior to October 24, 2000

Turning to the record, a February 1999 VA examination report 
indicated that the veteran stated that he could perform 
virtually any physical activity, but would experience 
increase pain afterwards.  Examination showed forward flexion 
to 75 degrees, side tilt to 30 degrees and extension to 30 
degrees.  Knee jerks and ankle jerks were symmetrical and 
active.  The veteran could heel walk and toe walk with no 
problems.  The examiner commented on the May 1998 MRI , 
noting that there were protrusions of the disc at L4-5, L5-S1 
on the left and that in both cases there was some 
displacement of the appropriate nerve root.  The diagnosis 
was low back problem with protrusion of the L5-S1 and L4-L5 
discs.  

VA medical record in September 2000 showed that the veteran 
complained of chronic lower back pain.  He stated that he 
strained his back one day prior to this office visit after 
lifting a 20 pound bucket.  Examination showed 5 out of 5 for 
muscle strength for both lower extremities.  Negative 
symptoms for straight leg raising and was able to walk on 
heels and toes.  Sensation to touch intact.  The diagnosis 
was chronic lower back pain.  A September 2000 x-ray 
demonstrated mild dextroscoliosis, no vertebral compressions, 
pedicles appeared intact, and minimal thinning of L5-S1 disc 
space.  

At his personal hearing in April 2001, the veteran testified 
that his lower back pain was progressively worse following 
service.  The pain was almost constant and that when he 
experienced flare-ups, the pain was severe and medications 
would only partially help.    

Based on the evidence, the RO viewed the veteran's disability 
as mild and assigned a 10 percent rating.  The Board notes, 
however, the veteran's testimony relating to complaints of 
chronic lower back pain and increased pain during flare-ups, 
and the Board finds his testimony in this regard to be 
credible.  Moreover, his subjective complaints of pain are 
supported by objective clinical findings, specifically the 
MRI, which showed protrusions of the disc at L4-5, L5-S1 on 
the left and some displacement of the appropriate nerve root.  
The records shows that the veteran has experienced recurring 
attacks, and with this in mind and after considering 
additional functional loss, including during the reported 
flare-ups, due to the factors set out in 38 C.F.R. §§ 4.40, 
4.45, the Board believes that the resulting disability 
picture more nearly approximates moderate intervertebral disc 
syndrome with recurring attacks so as to warrant assignment 
of a 20 percent under Code 5293 prior to October 24, 2000.  
38 C.F.R. § 4.7, 4.71a.  
 
The Board has also considered entitlement to a rating in 
excess of 20 percent, however, the evidence clearly shows 
that the veteran did not suffer symptomatology that 
approximates severe; recurring attacks, with intermittent 
relief.  The February 1999 VA examination report did not 
report any neurological problems.  Additionally, clinical 
findings from the February 1999 VA examination did not 
demonstrate severe limitation of motion to warrant a 40 
percent rating under Code 5292, nor was there evidence of a 
severe lumbosacral strain to warrant a 40 percent rating 
under Code 5295.  The Board finds that a rating of 20 percent 
appropriately considers the veteran's level of disability 
both objectively demonstrated on clinical examination and 
subjective complaints of pain and functional loss.  

From October 24, 2000

Turning to consideration of the appropriate rating to be 
assigned from October 24, 2000, the Board first notes that 
during the pendency of this appeal, VA issued new regulations 
for rating disabilities under Code 5293.  These became 
effective September 23, 2002.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to 
September 23, 2002, neither the RO nor the Board could apply 
the revised rating schedule.  

Under the new criteria for Code 5293, the regulation 
specifies that when evaluating intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.   

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) states that for purposes of evaluations under 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The private medical records demonstrate that on October 24, 
2000, an examination process began which resulted in a 
finding that the disability required surgical intervention, 
and a microlumbar diskectomy of the L5-S1, left, was 
performed in November 2000.  A medical statement from Kevin 
Gill, M.D. in February 2001 indicated that the veteran 
required six to eight weeks post-operative recovery time.  

Upon VA examination in June 2001, the veteran stated that 
there are days when his back feels stiff.  He reported that 
every morning the back feels stiff, but it will loosen up.  
The veteran complained of feeling a knot in the left 
buttocks, however, according to the examiner, the sensation 
in the legs to pinprick is inconsistent.  Examination further 
showed that forward flexion was 40 degrees, extension was 15 
degrees, lateral tilt was 25 and 25 degrees, and there was no 
rotation of the lumbar spine.  Straight leg raising was to 70 
degrees bilaterally.  With flexion of the leg on the thigh 
and the thigh on the abdomen, this was done to 120 degrees 
without difficulty.  The deep tendon reflexes were 2+ at the 
patellar level and 2+ at the Achilles level bilaterally 
equal.  The examiner commented that the veteran still has 
back pain, some buttock pain and intermittent numbness in the 
left leg.  This had not changed a great deal from the 
surgery, although he has improved much because he had the 
nerve root being compressed.  

X-ray report in June 2001 noted that the spinous processes 
pedicles and transverse processes were intact.  The vertebral 
heights and disc spaces were well maintained.  No lytic or 
blastic lesions were noted and the facet joints were 
unremarkable.  

At his personal hearing in April 2001, the veteran testified 
that he lost 30 to 50 percent of the tissue in the area of 
his back where he had the surgery.  He reported that he was 
limited in his ability to perform daily activities such as 
playing ball with older son and cannot pick up his four year 
old son.  He further stated that he experienced pain at 
different degrees depending on his activity level, but he is 
in constant pain.  He complained of having muscle spasms and 
tingling in his left foot and buttocks.    

In December 2002, the Board received additional private 
medical records documenting treatment in 2000 and 2001.  A 
September 2001 record shows that the veteran was seen with a 
one week episode of severe low back pain.  The veteran denied 
any numbness or tingling, but indicated that pain radiated 
into his left buttock only.  He also reported leg weakness.  
On physical examination, gait was steady with ability to heel 
and toe walk with no evidence of foot drop.  The lumbar spine 
was reported to be tender, but there were no paraspinous 
spasms.  Deep tendon reflexes were 2+ except a 1+ left 
Achilles.  Muscle strength was 5/5 bilaterally, and straight 
leg raising was positive bilaterally at 20 degrees.  An MRI 
was performed and was reported to show status post surgery at 
the L5-S1 level with enhancing granulation tissue seen within 
the disc and a small central protrusion at the 4-5 level.  A 
lumbar discogram followed by discographic CT scan was 
accomplished in October 2001.  These tests showed L3-L4 to be 
discographically normal, producing no pain; L4-L5 was 
abnormal demonstrating a central HNP/protrusion producing 
severe pain, and an abnormal L5-S1 producing severe pain.   

Upon review of the evidence, the Board notes that the 
veteran's testimony is credible.  The record also includes 
evidence of specialized testing in 2001 which revealed 
abnormalities at L4-5 and L5-S1 producing severer pain.  This 
is evidence of neurological findings appropriate to site of 
diseased discs.  The overall record also supports the 
veteran's complaints of essentially constant pain.  
Additional functional loss due to such pain must be given 
consideration.  38 C.F.R. §§ 4.40, 4.45.  As such, the Board 
finds that the criteria for a 60 percent rating from October 
24, 2000, under the old criteria for Code 5293 have been met.  
A 60 percent rating is the highest schedular rating available 
under either the old or new versions of Code 5293. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Conclusion

In making considering the veteran's appeal, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable determination than rendered in this decision.


ORDER

Entitlement to assignment of a 20 percent rating for service-
connected postoperative residuals, herniated disc, L5-S1, 
left, prior to October 24, 2000, is warranted.  Entitlement 
to assignment of a 60 percent rating for service-connected 
postoperative residuals, herniated disc, L5-S1, left, from 
October 24, 2000, is warranted.  To this extent, the appeal 
is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

